Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2017

The Court of Appeals hereby passes the following order:

A17A0122. CSEHY v. THE STATE.

      As the record in this case is incomplete and fails to include the pleadings,
filings, and orders incorporated by reference in the trial court’s August 6, 2015 order,
see Superior Court Case No.14-9-4265-52, this case is hereby REMANDED to the
trial court for completion of the record. After the complete record is prepared and
transmitted to this Court, the Court of Appeals Clerk’s Office will re-docket this
appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/01/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.